

117 S1641 IS: Israel Sovereignty Reassurance Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1641IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Cruz (for himself, Mr. Cotton, Mr. Tillis, Mr. Cramer, Mr. Lankford, Mrs. Hyde-Smith, Mrs. Blackburn, Mr. Daines, Mr. Thune, Mr. Marshall, Mr. Rubio, Mr. Hagerty, Mr. Scott of Florida, Mr. Braun, and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit rescinding the recognition of Israel's sovereignty over the Golan Heights.1.Short titleThis Act may be cited as the Israel Sovereignty Reassurance Act of 2021 or ISRA.2.Prohibition on rescinding the recognition of Israel's sovereignty over the Golan HeightsNotwithstanding any other provision of law, none of the funds appropriated or otherwise made available for the Department of State for fiscal year 2022 may be used to prepare, propose, draft, review, or promulgate any regulation, guidance, or executive order or to otherwise implement, administer, or enforce any policy that rescinds the recognition by the United States that the Golan Heights are a part of Israel. 